 

 

UNITED STATES DISTRICT COURT.
EASTERN DISTRICT OF WISCONSIN ©

 
 

7019 Ji by

J PEE Cdn Joes 4 Leng 7

Ful/Aame of plaintiff(s) —~ :
19-C-088 !:
Vv. Case No.

 

 

(Provided by the Clerk of Court)
Ji, Lee Le gl. Lei ke wf

Full name of defendant(s)

 

NON-PRISONER REQUEST TO PROCEED IN DISTRICT COURT
WITHOUT PREPAYING THE FILING FEE

Answer the following questions to the best of your ability.
Note: If you do not tell the truth, the Court may dismiss your lawsuit.

I, Personal Information

1) Are you employed? axes o No

2) Are you matried? o Yes No
If “Yes,” is your spouse employed? o Yes o No

3) Do you have any dependents that you are responsible for supporting?
o Yes E ANG)
If “Yes,” list them below:

Name or initials (for Relationship to You Age Amount of Support

 

 

 

 

minor children only) Provided per Month
$
$
$

 

 

est
Case 2:19-cv-00884-JPS Filed {ORfiari9 Page 1 of 4 Document 2

 
 

 

II. Income — If you are married, your answers must include your spouse’s income.
(When calculating income, include any wages, salary, rent, child support, public
assistance, unemployment compensation, disability payments, life insurance
payments, pensions, annuities, workers' compensation, stock dividends and
interest, gifts and inheritance, or other money you receive from any source.)

1) State your total monthly wages or salary? $ CRO,

2) Provide the name and address of your ee

. SLL LE Low eC LE, . (2 CES = Loan Kh
: / ” 7 ,
3) State your spouse’s total monthly wages or salary? $ flak

State the amount of money you have received from any other source in the last twelve
months, such as the sources listed above. Please attach an additional sheet if necessary.

Source of income Amount

we | | $

 

0
WA

 

Ill. Expenses — If you are married or have dependents, your expenses should also
include your household’s expenses.

1) Identify the following amounts that you pay per month:

oO Rent or asg¢Mortgage $ Mle = Lethe

 

 

Car payment(s) $ (Y
Alimony or court-ordered child support $ &
Credit card payment(s) $ Viyp © —/SEP

 

2
Other household expenses $ eee SI 7 SLE ce

(e.g., groceries, clothing, medical costs,
utilities, cell phone, internet, etc.)

uest —

Fee Re t — 2
Case 2:19-cv-00884-JPS Filed 06/14/19 Page 2 of 4 Document 2

 
 

 

2) Do you have any other monthly expenses that you have not already listed?
Yes o No

If “Yes,” list them below:

 

 

 

 

 

 

 

 

 

Expense Amount
ebel hho 5 ISB 2 Geiiuk.
$
$
3) What are your total monthly expenses? §$ SZ oe
IV. Property If you are married, your answers must include your spouse’s property.
1) Do you own a car? x Yes o No If “Yes,” list car(s) below:
Make and Model Year Approximate
Current Value
LEG Tet Epliyer™ JCB St
Jot. &Y Moree a tel § flee S

2) Do you own your home(s)? 04 es a No

If “Yes,” state the approximate value(s). $ LV / 0bO

What is the amount of equity (assessed value of residence minus outstanding
mortgage balance) in the home(s)? $ SL a0

3) Do you have any cash or checking, savings, or other similar accounts? _
ip Yes oO No

gy #2
If “Yes,” state the totalofsuchsums. $ SHC.

Fee Request — 3
Case 2:19-cv-00884-JPS Filed 06/14/19 Page 3 of 4 Document 2

 
 

 

4) Do you own any other property of value, such as real estate, stocks, bonds,
trusts, or individual retirement accounts (e.g., IRA, 401 k), artwork, or jewelry?

oaYes a No

If “Yes,” describe the property and the approximate value(s).

View d Lb Hlosedhe — LS 2O0O

Vv. Other Circumstances ~ Describe any other financial circumstance(s) that you
would like the Court to consider when reviewing this petition.

 

 

 

 

 

 

L eee ME ca/“7eS declare that I am the plaintiff bringing this complaint. I
declare that Iam unable to prepay the fee and that I am entitled to the relief sought in
the complaint. I declare under penalty of perjury that the foregoing is trugand correct.

LLL ee

Date Signature

 

Fee Request
Case 2:19-cv-00884-JPS Filed 0 GBita/19 Page 4 of 4 Document 2

 

 
